Citation Nr: 0326432	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  01-09 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. Pitts







INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.  He had duty in Vietnam from August 1969 to 
November 1970.  Among his decorations and awards is the 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Louis, Missouri.

A claim of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) was denied by rating decision dated in April 2002, and 
the veteran filed a timely notice of disagreement with that 
decision.  By rating decision dated in December 2002, the RO 
granted the veteran a 100 percent evaluation for post-
traumatic stress disorder and also determined that by this 
grant, the TDIU claim had been rendered moot.  The Board 
agrees with this determination, see VAOPGCPREC 12-99 (June 7, 
1999), and notes veteran has not filed a notice of 
disagreement challenging it.


REMAND

The claim of entitlement to service connection for hepatitis 
C will be remanded.  It appears to the Board that a medical 
examination is needed to decide the claim and post-service 
medical records dated earlier than those currently of record 
should be sought.  It also appears to the Board that 
particularly given the nature of the claim, the veteran 
should be provided with supplemental notice concerning 
evidence that could substantiate the claim. 

The corrective action sought in this Remand is required by 
the Veterans Claims Assistance Act of 2000 (the VCAA).  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA 
contains extensive provisions potentially affecting the 
adjudication of claims for VA benefits.  New regulations have 
been promulgated implementing the statute.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The statute significantly 
heightens what were VA's duties under the former law to 
assist the claimant in development of evidence, and to 
provide notices, pertinent to the claim.  Recent judicial 
decisions have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Development of evidence

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if such is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Under the VCAA, a need for a medical 
examination or opinion in the decision of the claim is 
considered to exist "if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) . 
. . "

(A) contains competent evidence that 
the claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
	(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
	(C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.

38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  By this standard, a medical examination is 
needed to decide the claim.

VA outpatient treatment records show that the veteran 
currently has a diagnosis of hepatitis C.  The evidence of 
record also indicates that the hepatitis C may be associated 
with the circumstances and conditions of the veteran's 
service, in particular, that which took place in Vietnam.  In 
written statements submitted in support of his claim, the 
veteran has alleged that in Vietnam, he was exposed to 
certain risk factors that in turn caused him to contract 
hepatitis C.  His accounts allege that in combat-related 
circumstances in the field, he was exposed frequently to the 
blood of other men.  He has said that as a sergeant - - a 
rank documented by his DD Form 214 - - he frequently 
performed the duties of a medic in these circumstances when 
there were no medics available.  He has recounted that he 
took care of the wounds of his soldiers and otherwise handled 
them when wounded and bleeding.  The Board finds that these 
accounts represent sufficient proof that during his service 
in Vietnam, the veteran was exposed to others' blood.  

The probative force of these accounts is founded on his 
status as a combat veteran.  His DD Form 214 shows that the 
veteran received, among other awards and decorations, the 
Combat Infantryman Badge.  Such an award is given only if the 
infantryman "engaged in active ground combat" and 
"actively participated in such ground combat."  AR 600-8-
22, Sec. II, 8-6 (1995).  Thus, the evidence shows that the 
veteran "engaged in combat with the enemy" during his 
service in Vietnam.  See 38 U.S.C.A. § 1154(b) (West 2002); 
see also VAOPGCPREC 12-99 (October 18, 1999).  By statute, 
when a claimant is a combat veteran, 

the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d) (2002).  
The account given by the veteran concerning his exposure to 
the blood of others is consistent with the circumstances of 
combat infantry service.  Moreover, this evidence is 
"satisfactory."  Id.  "Satisfactory evidence" for the 
purpose of 38 U.S.C.A.
§ 1154(b) is evidence that is credible.  See Collette v. 
Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  Nothing in the 
record suggests that the veteran would not be a credible 
source of evidence.  Therefore, the Board concludes from his 
own accounts that the veteran had exposure to the blood of 
other men while serving in Vietnam.  38 U.S.C.A. § 1154(b).  
See Maxson v. Gober, 230 F. 3d 1330, 1332-33 (Fed. Cir. 
2000).  While this proposition may be rebutted by "clear and 
convincing evidence to the contrary," id., such evidence is 
not of record.

While the evidence shows that the veteran has hepatitis C 
that may have been caused by an incident of his service, the 
record does not contain sufficient medical evidence to decide 
the claim.  38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  The report of the VA general medical 
examination performed in June 2002 reveals that the examiner 
did not engage the question of hepatitis C - - either current 
diagnosis or possible origin in service - -but rather, 
apparently assumed on the basis of a history supposedly given 
by the veteran that he no longer had the disease.  There is 
of record no other VA examination report, and no report of 
private examination, addressing the question whether the 
veteran currently has hepatitis C and if so, developed the 
disease as a result of his service.  The veteran is entitled 
to such an examination.  38 U.S.C.A. § 5103A(d)(2); see also 
38 C.F.R. § 3.159(c)(4)(i).  Therefore, the claim must be 
remanded so that the VA examination may be secured.

Before the new VA examination is performed on remand, it 
should be ensured that all outstanding medical documentation 
relevant to the claim has been obtained.  It appears to the 
Board that VA treatment records pertinent to the claim remain 
outstanding.  Those contained in the claims file are dated no 
earlier than 2000.  There is no documentation in the claims 
file that the RO sought VA treatment records of earlier date.  
Yet in the statement of the case, the RO observed that VA 
treatment records indicate that the veteran was diagnosed 
with hepatitis C in 1999.  Moreover, in his notice of 
disagreement and another statement, both of which were 
submitted in November 2000, the veteran said that he had been 
diagnosed with the disease approximately two years before and 
had been receiving all of his treatment for hepatitis C at 
the Poplar Bluff / St. Louis VA medical center.  On remand, 
it should be ensured all VA treatment records relevant to the 
claim have been obtained.

Likewise, given the nature of the claim, medical records, 
both VA and private, that are dated from the time of the 
veteran's separation from service in November 1970 rather 
than recently also should be sought on remand.  Such evidence 
could aid a VA examiner's efforts to assess whether it is at 
least as likely as not that the cause of the claimed 
condition was a risk factor encountered by the veteran during 
service.  Such evidence might show, for example, that the 
veteran developed symptoms of hepatitis C before he received 
his diagnosis and closer to the time of his service.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  Given 
the central question presented by the claim, whether the 
hepatitis C with which the veteran is currently diagnosed 
originated during his service, the Board finds that 
supplemental notice should be issued apprising him of the 
importance of evidence, medical and lay, probative of his 
physical condition during a time closer to his years in 
service than what is covered by the evidence now of record 
and of current VA medical records that may still be 
outstanding.  In addition, the supplemental notice should 
refer to the kind of evidence needed to show that during 
service, the veteran actually received injections 
administered by the pneumatic jet injection method, which he 
contends may be a source of his hepatitis C infection.  He 
also should be invited to identify evidence of any other 
claimed risk factor of hepatitis C virus exposure in service.  

Under the circumstances, this case is remanded for the 
following:  

1.  It should be ensured that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations is completed.  
In particular, the veteran should be 
provided notice concerning the kind of 
evidence that is required to substantiate 
the claim, which should include reference 
to (i) the kind of evidence, medical and 
lay, dated from the time of his 
separation from service that could 
substantiate the proposition that prior 
to being diagnosed with the disease, the 
veteran developed symptoms of hepatitis C 
as a result of his exposure to one or 
more risk factors during service, (ii) 
request identification of evidence, 
medical and lay, to show that some or all 
of the injections that he received during 
service were administered by a method 
that placed the subject at risk for 
developing hepatitis C, and (iii) request 
identification of any other risk factors 
of exposure to hepatitis C the veteran 
believes occurred in service.  

2.  Attempts should be made to obtain 
medical records prepared at any VA 
medical center, to include the Poplar 
Bluff / St. Louis VA, dated from November 
1970 through the present reflecting 
treatment of the veteran.  

3.  Then, the veteran should be given a 
VA examination to determine whether it is 
at least as likely as not (50 percent 
likelihood or better) that his hepatitis 
C, if confirmed by the examiner, 
originated with his exposure to one or 
more risk factors during service.  The 
examination report must include an 
opinion addressing this question.  The 
examiner should be provided with the 
veteran's claims file and made aware of 
the veteran's contentions regarding risk 
factor exposure, including blood from 
fellow combat soldiers and injections via 
pneumatic jet. 

4.  Thereafter, the claim should be re-
adjudicated.  All theories of service 
connection to which the medical and lay 
evidence points should be considered.  If 
the claim is not granted, the veteran 
should be issued a supplemental statement 
of the case.  The supplemental statement 
of the case should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the claim.  The veteran and 
his representative then should be given 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


